           Case 1:19-cr-00850-JSR Document 51 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
UNITED STATES OF AMERICA                                          :
                                                                  :
                    – v. –                                        :
                                                                  :   19 Cr. 850 (JSR)
PARKER H. PETIT and WILLIAM TAYLOR,                               :
                                                                  :
                                    Defendants.                   :
----------------------------------------------------------------- x


         NOTICE OF DEFENDANT PARKER H. PETIT’S MOTIONS IN LIMINE


        PLEASE TAKE NOTICE that, upon the accompanying Motions in Limine and supporting

exhibit, Defendant Parker H. Petit, by and through his undersigned attorneys, hereby moves for an

Order granting these Motions in Limine to exclude certain categories of evidence at trial.

                                [SIGNATURE BLOCK ON NEXT PAGE]




                                                        1
         Case 1:19-cr-00850-JSR Document 51 Filed 10/05/20 Page 2 of 2




Dated: October 5, 2020
                                    Respectfully submitted,
                                    /s/ Eric B. Bruce
                                    Eric B. Bruce
                                    Jennifer B. Loeb
                                    Altin H. Sila
                                    Freshfields Bruckhaus Deringer US LLP
                                    700 13th Street, NW
                                    10th Floor
                                    Washington, DC 20005
                                    Telephone: (202) 777-4577
                                    Email: Eric.Bruce@freshfields.com
                                    Email: Jennifer.Loeb@freshfields.com
                                    Email: Altin.Sila@freshfields.com

                                    Matthew I. Menchel
                                    Amanda N. Tuminelli
                                    Kobre & Kim LLP
                                    800 Third Avenue
                                    6th Floor
                                    New York, NY 10022
                                    Telephone: (212) 488-1200
                                    Email:
                                    Matthew.Menchel@kobrekim.com
                                    Email:
                                    Amanda.Tuminelli@kobrekim.com

                                    Attorneys for Parker H. Petit




                                       2
